Citation Nr: 1726781	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  09-22 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent prior to November 20, 2011 for an acquired psychiatric disorder.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to November 20, 2011.


REPRESENTATION

Appellant represented by:	Shana M. Dunn, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

These matters were previously before the Board, and, in January 2015, the Board denied the Veteran's claim for an increased disability rating for an acquired psychiatric disability and remanded the issue of TDIU for further development.  Further development in substantial compliance of the issue of TDIU with the Board's remand instructions has been completed.  In December 2016, the Court of Appeals for Veterans Claims (Court) vacated the Board's denial of the Veteran's increased rating claim and remanded the matter back to the Board.

During the pendency of the appeal, in July 2015, the Veteran regrettably passed away, and his widow was recognized as the appropriate substitute to continue his appeal.  She is referred to as the appellant in this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder caused occupational and social impairment with deficiencies in most areas, but it did not manifest in total occupational and social impairment throughout the period on appeal.

2.  The Veteran's service-connected disorders prevented the Veteran from securing and maintaining substantially gainful employment throughout the period on appeal, and the Veteran meets the schedular rating criteria for TDIU throughout the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for PTSD were met throughout the period on appeal.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for TDIU were met throughout the period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran initially requested an opportunity to testify at a personal hearing before the Board, but the Veteran later withdrew his request for a hearing, and the appellant has not requested a hearing.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Moreover, there has not been any objection to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Acquired Psychiatric Disorder

At issue is whether the Veteran is entitled to a disability rating in excess of 50 percent prior to November 20, 2011 for an acquired psychiatric disorder.

The Veteran first filed for service connection in December 2001, and, in October 2002, the RO granted service connection and assigned a disability rating of 30 percent effective the date the Veteran's claim was received.  The Veteran filed an increased rating claim in June 2007, and the RO increased the Veteran's disability rating to 50 percent.  The Veteran appealed.  The Board denied the Veteran's increased rating claim, and the Court vacated the Board's decision as it reflected the period on appeal prior to November 20, 2011; but otherwise left the Board's decision intact.

Disability ratings for mental disorders are assigned pursuant to the General Rating Formula for Mental Disorders.  Under the General Rating Formula for Mental Disorders, a disability rating of 30 percent is assigned when a mental disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 50 percent is assigned when a mental disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A disability rating of 70 percent is assigned when a mental disorder causes occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

A total disability rating is assigned when a mental disorder causes total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating, because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  See Vazquez-Claudio.

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran, which is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130  (2014).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in the Veteran's social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130  (2014).

Turning to the facts in this case, the Veteran filed his current claim for an increased rating in June 2007.  The Veteran was incarcerated in May 1998 after pleading no contest to two counts of repeatedly, over a period of months, sexually assaulting his two stepdaughters, who were ages 8 and 9 at the time of the assaults.  The Veteran was incarcerated for a total of 42 months and was placed on probation for 20 years.  The Veteran was initially released from prison in September 2001. 

Following this initial release from prison, the Veteran repeatedly violated the terms of his parole before his instant claim for benefits.  In July 2006, the Veteran indicated that he had passing thoughts of suicide, agitation, twice-monthly panic attacks, and an inability to organize his thoughts.  The Veteran complained of poor quality sleep and poor concentration.  The Veteran's energy was "pretty good," but his interest was low.  The Veteran had some homicidal ideation, but he felt he could keep it under control.  The clinician noted that the Veteran was alert, oriented, and adequately groomed.  The Veteran's behavior was organized but hostile and defensive.  The Veteran's insight and judgment were poor.  In August 2006, the Veteran complained of depression, confusion, poor memory, a bad temper, paranoia, and difficulty listening and eating.  In September 2006, it was noted that he had stable bipolar disorder. 

In October 2006, the Veteran presented with mania, and he reported that he had been decompensating for approximately two months.  During that time period, the Veteran had "questionable" compliance with his medications.  The Veteran complained of decreased sleep, and increased irritability, distractibility, and disorganization during this period.  The Veteran's then-fiancée reported that the Veteran had not been dangerous to himself or others.  The Veteran indicated that his speech had recently been pressured and disorganized.  The Veteran denied experiencing any hypersexuality, grandiosity, or impulsivity.  The Veteran denied depressive symptoms, suicidal ideation, or homicidal ideation.  The Veteran denied experiencing hallucinations, but he expressed concerns that he might become psychotic.  The clinician observed the Veteran to be alert, oriented, and in no apparent distress.  The Veteran's mood was euthymic, his affect was congruent, and his speech was somewhat fast but not pressured.  The Veteran's insight was fair to poor, and his judgment was fair.  The clinician assigned the Veteran with a GAF score of 45 and discharged him to his home. 

In November 2006, a friend of the Veteran's reported to VA that the Veteran was suicidal.  The friend did not know what the Veteran's plan was, but the Veteran left the house after making statements suggestive of suicide.  After VA spoke with the Veteran, the Veteran stated that he was just angry and "letting off some steam" at the time he made the comments to his friend.  The Veteran denied suicidal thoughts to VA, and the Veteran reiterated a lack of such thoughts in a follow-up phone call with a VA clinician.  In a separate record from November 2006, the Veteran denied experiencing hallucinations, paranoia, confusion, suicidal ideations, extreme anxiety, or homicidal ideations. 

In January 2007, a VA mental health clinician noted that the Veteran was in no apparent distress.  The Veteran's speech was slightly pressured, his mood was "ok," and his affect was euthymic.  The Veteran denied suicidal or homicidal ideation or plan, and he denied hallucinations.  In a separate January 2007 record, the Veteran complained of anxiety relating to friends, relationships, and school.  The Veteran denied experiencing suicidal or homicidal ideation, hallucinations, paranoia, confusion, or an inability to function. 

In February 2007, the Veteran again denied having suicidal thoughts, the intent to harm others, or delusional ideas.  Later in February 2007, the Veteran had an argument with the manager of his apartment, and the clinician noted that the Veteran was crying.  The Veteran denied suicidal or homicidal ideation.  A separate February 2007 record indicated that the Veteran was in a romantic relationship with a much younger woman, and the Department of Corrections viewed the relationship as another relationship in which the Veteran was manipulating a vulnerable person.  The Veteran was doing well in school and was in control of his mood swings.  The clinician wondered if the Veteran needed the relationship for satisfaction and a sense of value to each other, or whether the Veteran was trying to overcome the limitations imposed the Department of Corrections. 

The Veteran was placed in custody in February 2007 following the revocation of his parole, because he had sought and maintained an intimate relationship with A.R., which was contrary to both a no-contact order and his parole agreement.  It was noted that the Veteran had a history of failing to report relationships to his probation officer following his September 2001 release from prison.  At the Veteran's June 2007 sentencing hearing following the revocation of the Veteran's probation, the Veteran's attorney argued that he had a "relationship of meaning" with A.R., who was 19 years old.  The Veteran's attorney indicated that the Veteran viewed this then fiancée as a "life mate."  The Veteran was ultimately ordered to serve a seven-year prison sentence as a result of the revocation of his probation. 

In September 2007, the Veteran wrote that he had "fail[ed] completely trying to gain or engage in effective employment, school and reeducation and due to emotional instability, unpredictable and harsh mood swings, severe manic depressions including suicide attempts and severe manic highs or episodes leading to sometimes bizarre outbreaks such as obsessive compulsive behaviors . . . long periods of trancelike behavior, rapid speech, inability to sleep normally or naturally, paranoid behavior . . . and delusions of grandeur."  The Veteran stated that these symptoms led to the "utter destruction of family, friends, co-workers, students, and instructors and has made my life an utter disaster."  The Veteran stated that his symptoms prevented him from establishing supportive, long-lasting relationships.  The Veteran stated that his bipolar disorder caused him to "self-destruct thru [sic] no choice by me, I tried like hell to succeed in my efforts."

The Veteran underwent a VA examination in November 2007 at the facility where he was incarcerated.  The Veteran was casually dressed in a green jumpsuit and was appropriately groomed and clean.  The Veteran's thought process was somewhat circumstantial with much detail, though redirectable.  The Veteran's affect was mildly hypomanic.  The Veteran had no current perceptual disturbances.  The Veteran complained of regular manic episodes and experiencing depression approximately once every 30 days.  The Veteran's anxiety was ongoing, and he complained of problems being around other people. The examiner observed mild psychomotor agitation, and the Veteran's voice and speech were mildly pressured and rapid.  The Veteran's memory was grossly intact, and he slept approximately six hours nightly with medications. The Veteran indicated that his appetite and energy levels were "okay."  The Veteran's concentration varied unless he was doing something he enjoyed.  He described occasional verbal aggressions with individuals in the prison.  The Veteran described himself at a "5," with 1 being depression and 10 being mania.

The Veteran reported some circumstantial speech and panic attacks that occurred more than once a week.  The Veteran reported having memory disturbances such that he had to write things down to remember them accurately.  The Veteran indicated that he was often irritable in work situations at the prison and frequently got into verbal arguments.  The Veteran stated that he had difficulty learning his job in food service, with difficulty remembering instructions from one day to the next.  The Veteran indicated that he would get aggravated and irritated when trying to teach others to do his job.  The examiner noted that there was an occasional decrease in work efficiency and intermittent periods of inability to perform basic tasks due to irritability and anxiety.  The Veteran reported that generally he was able to function satisfactorily in his current job situation at the prison with periods of irritability and loss of efficiency as a result of his anger and irritability with others.  The examiner found that the Veteran met the diagnostic criteria for both bipolar affective disorder and antisocial personality disorder under Axis II.  The examiner assigned the Veteran with a GAF score of 60. 

In December 2007, the Veteran's then- fiancée stated that the Veteran was unfaithful to her, and the Veteran would start fights with her.  She reported that the Veteran's moods were "always changing."  In April 2008, A.R. stated that the Veteran had the "worst anger [she] had ever seen" after they got into a fight, and that the Veteran's moods were "all over the place." 

In April 2008, the Veteran wrote to the director of the prison's vocational school explaining that his bipolar disorder required that he be dropped from the horticulture education program.  The Veteran stated that he had several verbal altercations with other students.  The Veteran stated that he had a mood disorder that was difficult to control.  The Veteran indicated that he had spoken with the teacher of the class about his "known and registered" disability.  The Veteran stated that he often worked in the kitchen and in the prison industry program, and the Veteran explained that these tasks might be better suited to his disability.  The Veteran looked forward to finding an amicable solution to this problem.  Later in April 2008, a psychologist with the Department of Corrections noted that the vocational school believed that the Veteran "chose" not to do his assigned work.  The Veteran's guidance counselor explained the risks of refusing to complete the work to the Veteran, and the Veteran stated that he did not care about such consequences.  The Veteran's guidance counselor indicated that the Veteran would receive a conduct report for his inadequate work performance and would be dropped from horticulture. 

In a May 2008 psychiatric report generated by the Department of Corrections, it was noted that the Veteran's affect was "hyperactive," and he spoke rapidly with moderate pressure.  The Veteran's affect was entirely positive and he was fully cooperative.  In May 2008, the Veteran stated that he had experienced "very difficult" mood swings over the last five years, and he had many verbal altercations with his coworkers and supervisors.  The Veteran indicated that his longest period of employment was no more than two years. 

In August 2008, S.H., a fellow inmate of the Veteran's during the time of the Veteran's 2007 incarceration, stated that he observed bizarre behavior in the Veteran. S.H. indicated that the Veteran was often paranoid, having delusional thoughts that people were out to get him, hearing things that were not there, and having difficulty getting along with others.  S.H. observed the Veteran isolating himself and displaying uncontrolled mood changes.  S.H. stated that he was the Veteran's friend.  Also in August 2008, J.B. stated that the Veteran could be "quite delusional at times. . . [h]e takes more of his medications than what's prescribed, [and] [h]e also lies a lot to get his way." 

In May 2009, the Veteran denied symptoms of depression, anxiety, or mania.  The Veteran had been stable on his medications and mood, and he reported that he had many hobbies, including playing the guitar.  In a July 2009 follow-up psychiatric report administered by the Department of Corrections, the Veteran stated that he felt calm, relaxed, and "fine."  The Veteran's mood was good, he was sleeping well, and he was doing well at work.  The Veteran had no complaints.  He maintained good eye contact and his speech control and impulse control were good.  The Veteran's thoughts were well-organized without fragmentation, hallucinations, delusions, or illusions.  The Veteran had a full range of affect.  The Veteran had no suicidal or homicidal ideation, plan, or intent.  The Veteran reported that the addition of a new medication had "smoothed out his mood," and he was feeling better.  The clinician noted that the Veteran's clinical situation was complicated because he at times embellished his symptoms for secondary gain.

The Veteran underwent a VA examination in August 2009 which again took place at the facility where he was incarcerated.  The Veteran reported that his moods were "like a roller coaster," and he experienced panic attacks daily.  The Veteran reported irritability, which affected his relationships with others.  The Veteran reported having problems with poor concentration and distractibility.  The Veteran denied experiencing any recent fights or physical altercations.  The Veteran indicated that he often isolated himself in his room.  The Veteran reported that he previously took a horticulture class, but he had to end the class due to poor concentration.  The examiner noted that the Veteran had chosen not to cooperate. 

The Veteran reported a pattern of difficulty in relationships.  The Veteran indicated that he was recently engaged to A.R., but they were no longer speaking.  The Veteran reported that he had no regular contact with his family of origin, including his mother.  The Veteran attributed this lack of contact in part to his mood disorder.  The Veteran reported that he had not held a job longer than two years. The Veteran was working in the kitchen at the correctional facility.  Prior to that, the Veteran was in the horticulture class, which he dropped due to poor concentration and irritability.  The Veteran stated that he wanted to work again, and he planned to go back to school to pursue a degree in business administration.  The Veteran reported symptoms of poor concentration, distractibility, and irritability that interfered with relationships, employment, and academic functioning. 

The Veteran reported that prior to his incarceration, he worked delivering flowers, but he was told to stop this job by his parole officer.  The Veteran stated that he had "no problems" doing this work and enjoyed it.  The Veteran reported enjoying hobbies of playing guitar, drawing, and writing a book.  The Veteran reported having daily thoughts of suicide, but he denied any current intention for self-harm, and he was future-oriented in regard to planning to go to school. 

The Veteran was dressed in prison attire, was appropriately groomed, and had good hygiene.  The Veteran had some pressure of speech but was interruptible. The Veteran's thought processes were mildly circumstantial.  The Veteran's affect was appropriate, bordering on mild hypomania.  The Veteran denied having obsessive or ritualistic behaviors that interfered with routine activities, although he engaged in lots of writing.  The Veteran reported subjectively that he had problems with memory and concentration, but the Veteran was able to answer questions appropriately in the interview.  The Veteran was fully oriented.  The Veteran reported impaired impulse control with significant irritability, although he denied experiencing significant fights or physical altercations.  The examiner diagnosed the Veteran with bipolar disorder with antisocial personality disorder and assigned the Veteran with a GAF score of 50 to 55.  The examiner noted that the Veteran's bipolar disorder would result in impairment in academic and occupational functioning due to periods of irritability, circumstantiality of thought process, distractibility, and poor concentration. 

In January 2010, the Veteran stated that he had been "doing very well" and felt "stable" with his current medication.  While incarcerated, the Veteran went to the library, typed, played guitar, and engaged in creative writing.  The Veteran was hopeful that he would be released when he saw the parole board the next month.  In March 2010, the Veteran reported that he did not get paroled as he was hoping.  The Veteran took a job in the kitchen as a way to try to improve his chances of getting a job following his incarceration.  The Veteran indicated that he enjoyed working outdoors.  The Veteran indicated that his mood had remained "very stable."  The Veteran was alert and cooperative, and the clinician indicated that the Veteran was "doing relatively well."  In May 2010, a clinician noted that the Veteran was a little more irritable and "somewhat pushy."  The Veteran indicated that he had recently been declared voluntary unassigned and got into a verbal disagreement with the staff supervisor at the kitchen.  The Veteran indicated that his mood had generally been stable, possibly with a little more irritability. 

In June 2010, it was noted that the Veteran was "working at maintaining stability."  The Veteran had some symptoms of increased irritability, poor concentration, and sleep difficulties.  The Veteran was open to ideas of addressing this by trying to optimize his mood stabilizing medication.  In July 2010, the Veteran reported that he had "been doing pretty well, pretty stable."  The Veteran reported that he was exercising regularly, and was jogging up to about two miles.  In October 2010, the Veteran was released from incarceration to parole.  An October 2010 clinician assigned a GAF score of 45. 

In November 2010, the Veteran described feelings of mania, mood swings, anger, and irritability.  The Veteran had a rapidly fluctuating mood, anxiety, poor sleep, and poor appetite.  The Veteran denied experiencing auditory hallucinations or panic attacks.  The Veteran denied hopelessness or feelings of suicidality.  The Veteran indicated that he was remarried to a woman who currently resided in Florida.  The Veteran's family was not talking to him following his release from prison.  The clinician assigned the Veteran a GAF score of 50.  In a later November 2010 treatment record, the Veteran reported that his mental health felt about the same.  The Veteran was living at a shelter, but he felt that it would be "too easy for him to start drinking again" while at the shelter, so he was staying with friends.  The Veteran denied experiencing suicidal or homicidal ideation. 

In December 2010, the Veteran returned to incarceration as a result of a parole violation.  The Veteran was released from incarceration in January 2011.  In a January 2011 treatment record, the Veteran reported that he was mostly depressed in jail and had mild suicidal ideation.  Since his release, the Veteran had been living in a group home where he felt secure.  The Veteran had mild manic symptoms such as racing thoughts, poor sleep, and restlessness.  The Veteran denied impulsive behaviors or other acting out.  The Veteran denied ever having a problem with sexual predation or deviancy, but he instead had "bad behavior" in the context of divorce conflicts.  The Veteran denied feelings of hopelessness or suicidality.  The Veteran was alert and oriented, moderately groomed, in a good mood, had a modulated affect, and had good insight and judgment.  The clinician assigned the Veteran with a GAF score of 55. 

In February 2011, it was noted that the Veteran was living in a halfway house.  The Veteran reported that the longest job he held was for two years as a delivery driver.  The Veteran reported having significant periods of time when he did not get along with his parents or coworkers. 

In April 2011, the Veteran denied having thoughts of suicide or hopelessness about the future.  The Veteran indicated that he was sleeping well, had good mental focus, and no racing thoughts or other manic symptoms.  The Veteran was about to move into his own apartment and liked his new housing.  The Veteran was alert and oriented, and had good insight and judgment.  The Veteran was compliant with his probation officer and the rules applicable to sex offenders.  The Veteran indicated that he had friends to provide him with support. 

The Veteran underwent a VA examination in June 2011 at which he reported that he had last worked from August 2002 to June 2004 doing delivery driving, which he had loved.  The Veteran reported that he had been divorced twice but was currently engaged to a woman whom he had been dating for 6 months.  The Veteran reported that he had an "excellent" relationship with this woman.  The Veteran reported that he had daily symptoms of a moderate severity.  The Veteran had about three good friends and he was very close with his fiancée.  The Veteran enjoyed shopping and running errands.  The Veteran was unemployed but was looking at going back to school.  The Veteran indicated that he sometimes had racing thoughts with rapid speech.  The Veteran indicated that he could feel scared, angry, and confused. 

The examiner noted that the Veteran demonstrated no impairment of thought process or communications, delusions, or hallucinations during the interview.  The Veteran's speech was somewhat pressured, but his behavior was otherwise appropriate.  The Veteran endorsed having suicidal thoughts, but he denied suicidal plan or intent.  The Veteran had good hygiene, could engage in basic activities of daily living, and was oriented.  The Veteran endorsed some short-term memory problems, but denied obsessive or ritualistic behaviors or panic attacks.  The Veteran denied having impaired impulse control.  The Veteran spent his free time running errands and was working on scheduling classes.  The Veteran took guitar lessons.  The examiner diagnosed the Veteran with bipolar disorder and a history of antisocial personality disorder, and assigned the Veteran a GAF score of 55.  The examiner opined that the Veteran's service-connected bipolar disorder had remained fairly stable and was of moderate severity. 

In July 2011, the Veteran married A.F. In August 2011, the Veteran denied feelings of suicidality or hopelessness.  In November 2011, the Veteran received in-patient mental health treatment after presenting with suicidal and homicidal ideation.  The Veteran indicated that such thoughts had been present for approximately six months.  The Veteran indicated that he recently suffered the loss of his father, with whom he was "very close."  The Veteran noted that he had recently found a night-shift job for a major retailer, but his probation officer did not approve this position.  The Veteran did not currently have a job, but he worked as a volunteer helping other veterans.  The Veteran reported that he had a spouse and approximately 15 friends.  The Veteran reported that he physically assaulted his wife and his friend, breaking his hand in the process (though, the Board notes, a November 2011 orthopedic consultation indicates that the Veteran dislocated his thumb after falling onto his hand while moving boxes down stairs).  After his in-patient treatment, the Veteran indicated that he felt better and not in danger of hurting himself or others.  The Veteran denied current thoughts of self-harm or harm to others, but he was not sure if these thoughts would return once he was outside the hospital. It was noted that the veteran had strong support from his family and friends.  The Veteran was assigned a GAF score of 50.

The Veteran is entitled to a disability rating of 70 percent throughout the period on appeal.  Throughout the period on appeal the Veteran had repeatedly been assigned GAF scores associated with serious symptoms.  Although not dispositive, this is persuasive evidence that the Veteran manifested occupational and social impairment with deficiencies in most areas, and the Board affords it great weight.  The Board also notes that during a period of incarceration the Veteran's psychiatric condition forced the Veteran to be dropped from a vocational program, and that the Veteran had difficulty finding employment during the period on appeal.  Taken together the Board finds that the Veteran's disability picture more closely approximates the schedular rating criteria for a disability rating of 70 percent rather than a disability rating of 50 percent.

The Veteran does not meet the rating criteria for a total disability rating.   Although the Veteran's GAF scores are associated with serious psychiatric symptoms, the GAF scores are not associated with being totally disabled.  Furthermore, the Veteran's psychiatric disorder has clearly negatively impacted his social relationships, but the Veteran has managed to maintain some social relationships during the period on appeal, even getting married, and he repeatedly reported having multiple friendships and staying with friends.  Therefore, the Veteran is not found to be totally socially disabled.  This is not to say that the Veteran was not socially impaired, but a 70 percent rating is assigned when a psychiatric disability causes symptoms such as the inability to establish and maintain effective relationships.

Extraschedular

The Board has also considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321; see also Rice v. Shinseki, 22 Vet. App. 447 (2009).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b) (1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment for Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The use of the term "such as" in the rating criteria for acquired psychiatric disorders demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  See Mauerhan.  Therefore, the rating criteria for the Veteran's acquired psychiatric disorder contemplate all of the Veteran's disability symptoms.

Accordingly, the Board finds that the Veteran's disability picture is adequately anticipated by the schedular rating criteria, and, therefore, the Veteran is not entitled to consideration of extraschedular rating criteria by the Under Secretary for Benefits or the Director, Compensation Service.

TDIU

At issue is whether the Veteran is entitled to TDIU prior to November 20, 2011.  The Veteran has been previously granted service connection for an acquired psychiatric disorder, and, the disability has found to be at least 60 percent disabling throughout the period on appeal.  As previously discussed, the Veteran's psychiatric symptoms substantially impaired his ability to secure and maintain employment throughout the period on appeal.  As such, the Board finds that the weight of the evidence indicates that the Veteran was unable to secure and maintain gainful employment on account of his service connected disabilities, and, therefore, TDIU prior to November 20, 2011 is granted.












ORDER

A disability rating of 70 percent for an acquired psychiatric disorder from June 14, 2007 is granted; subject to the laws and regulations governing the award of monetary benefits including the regulations concerning payment to incarcerated veterans.

TDIU from June 14, 2007 is granted; subject to the laws and regulations governing the award of monetary benefits including the regulations concerning payment to incarcerated veterans.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


